         Case 1:19-cv-00105-JTK Document 65 Filed 03/04/21 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

LISA RYAN MURPHY,
ADC #760343                                                                           PLAINTIFF

V.                                   1:19CV00105-JTK

TONI BRADLEY, et al.                                                              DEFENDANTS

                               MEMORANDUM AND ORDER

       Plaintiff Lisa Murphy is a state inmate incarcerated at the McPherson Unit of the Arkansas

Department of Correction (ADC). She filed this action pursuant to 42 U.S.C. ' 1983, alleging

deliberate indifference to her serious medical needs by numerous Defendants. (Doc. Nos. 6, 7)

Defendants Bradley, Hearington, Payne, Griffin, Laryea, Payte, Lewis and Swift were dismissed

on December 13, 2019 (Doc. No. 16), and Defendants Baker, Kizer and Fields were dismissed on

January 22, 2020 (Doc. No. 27). On May 6, 2020, Plaintiff’s claims against Defendants Hughes

and Hutchinson were limited based on her failure to exhaust administrative remedies, and

Defendants Stieve, Baiza, Williams, and Gardner were dismissed. (Doc. No. 44)

       This matter is before the Court on the Motion for Summary Judgment, Brief in Support,

and Statement of Facts filed by remaining Defendants Dr. Joseph Hughes and Advance Practice

Registered Nurse (APRN) Betty Hutchinson (Doc. Nos. 58-60), to which Plaintiff responded.

(Doc. No. 64)

I.     Facts

       In her Amended Complaint and Addendum, Plaintiff alleged Defendants acted with

deliberate indifference to her need for treatment of serious colorectal issues, including denial of

adequate pain medications. (Doc. Nos. 6-7) In the May 6, 2020 Order, Plaintiff’s claims against

                                                1
         Case 1:19-cv-00105-JTK Document 65 Filed 03/04/21 Page 2 of 11




Defendants Hughes and Hutchinson were limited to the following:

               -   Hughes’ encounter with Plaintiff on September 7, 2018 relating to pain

                   medication;

               -   Hughes’ encounter with Plaintiff on October 8, 2018, regarding post-surgery

                   follow-up;

               -   Hughes’ and Hutchinson’s treatment of Plaintiff between October 13, 2018 and

                   November 15, 2018, regarding post-surgery pain medication and alleged failure

                   to order medications as recommended by her surgeon;

               -   Hughes’ and Hutchinson’s treatment of Plaintiff relating to EGD and

                   colonoscopy referrals between March 20, 2019 and June 17, 2019;

               -   Hughes’ and Hutchinson’s treatment of Plaintiff for nausea and vomiting on

                   April 11, 2019 and April 13, 2019; and

               -   Hughes’ treatment of Plaintiff on June 25, 2019 regarding the EGD biopsy

                   results and rescheduling a colonoscopy consult.

II.    Summary Judgment Motion

       Pursuant to FED.R.CIV.P. 56(a), summary judgment is appropriate if the record shows that

there is no genuine issue of material fact and the moving party is entitled to judgment as a matter

of law. See Dulany v. Carnahan, 132 F.3d 1234, 1237 (8th Cir. 1997). AThe moving party bears

the initial burden of identifying >those portions of the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, which it believes

demonstrate the absence of a genuine issue of material fact.=@ Webb v. Lawrence County, 144 F.3d

1131, 1134 (8th Cir. 1998) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (other


                                                2
         Case 1:19-cv-00105-JTK Document 65 Filed 03/04/21 Page 3 of 11




citations omitted)). AOnce the moving party has met this burden, the non-moving party cannot

simply rest on mere denials or allegations in the pleadings; rather, the non-movant >must set forth

specific facts showing that there is a genuine issue for trial.=@ Id. at 1135. Although the facts are

viewed in a light most favorable to the non-moving party, Ain order to defeat a motion for summary

judgment, the non-movant cannot simply create a factual dispute; rather, there must be a genuine

dispute over those facts that could actually affect the outcome of the lawsuit.@ Id.

       A.      Defendants’ Motion

       Defendants ask the Court to dismiss Plaintiff’s claims against them based on the medical

records (Doc. No. 60-2) which show that they treated her for her complaints and did not act with

deliberate indifference to her serious medical needs. They state that Plaintiff disagreed with their

medical decisions, which does not support a claim for relief, and that mere speculation is

insufficient to support her claims against them. Finally, Defendants also present the Declaration

of Dr. Nannette Vowell, an internal medicine physician who provides medical services to ADC

inmates in the Special Needs Unit of the Ouachita River Unit. (Doc. No. 60-3) Dr. Vowell

reviewed Plaintiff’s medical records and concluded that both Defendants provided Plaintiff with

appropriate treatment for her gastrointestinal conditions during the time periods in 2018 and 2019

which are set forth above. Her summary of Defendants’ treatment, as derived from the medical

records, is as follows.

               1) Hughes’ encounter on September 7, 2018 relating to pain medication.

       In April 2018, Dr. Laryea, a specialist at UAMS, diagnosed Plaintiff with rectal prolapse

and recommended surgery to repair the problem. (Doc. No. 60-3, p. 2) The surgical repair was

performed on June 22, 2018, and Plaintiff returned for a post-operative follow-up on July 12, 2018.


                                                 3
         Case 1:19-cv-00105-JTK Document 65 Filed 03/04/21 Page 4 of 11




(Id.) Dr. Laryea assessed that Plaintiff’s incisions were well-healed, that her abdomen was soft and

nontender, and he prescribed MiraLAX if needed for constipation. (Id.) Plaintiff saw Dr. Hughes

on September 7, 2018 with a complaint that her rectum was “coming down.” (Id.) He found that

when Plaintiff would bear down, about 1/2 cm of mucosa protruded, but then spontaneously

returned to normal. (Id.) He prescribed sitz baths and Tylenol and denied Plaintiff’s request for a

narcotic because such could produce constipation and worsen her situation. (Id.) He noted she had

a consult pending with the surgeon, and checked with the scheduler to try and move up the

appointment. (Id.)

               2) Hughes’ encounter on October 8, 2018, regarding post-surgery follow-up.

       A general surgeon, Dr. Pate, saw Plaintiff on September 19, 2018, and noted that her rectum

was totally retracted and that the surgeon did a great job. (Id., p. 3) He recommended

hydrocortisone cream and a fiber supplement, and Fiber-Lax Tabs were prescribed. (Id.) Plaintiff

then refused a follow-up appointment scheduled with Dr. Hughes to discuss her evaluation by Dr.

Pate, on September 21, 2018. (Id.) Plaintiff did see Hughes on October 8, 2018 for a follow-up of

her rectal surgery, and Hughes found a small area of irritation which could cause Plaintiff’s

reported bleeding. (Id.) He ordered lab work and instructed that an appointment with Dr. Laryea

be moved up.

               3) Hughes’ and Hutchinson’s treatment between October 13, 2018, and

November 15, 2018, regarding post-surgery pain medication and alleged failure to order

medications.

       Plaintiff saw Hutchinson on October 22, 2018 with a complaint of bleeding and pain from

her rectum, including “a long piece of black colon” which she said was rotten, dead, and falling


                                                 4
         Case 1:19-cv-00105-JTK Document 65 Filed 03/04/21 Page 5 of 11




out. (Id.) Hutchinson noted a small amount of soft pink tissue which protruded from Plaintiff’s

rectum when she bore down, and evidence of a small blood clot at the opening. (Id.) She also noted

that she prescribed Plaintiff with Tylenol #3, rather than the specific pain medication Plaintiff

requested. (Id.) The following morning she noted to call Dr. Laryea and then ordered an abdominal

x-ray. (Id.) When Plaintiff appeared at the clinic the following day, the treating nurse spoke with

Hutchinson, who advised that Plaintiff was receiving proper treatment for her colon and was

scheduled to see a surgeon. (Id.) She also directed the nurse to give Plaintiff a Maalox stat. (Id.)

       Plaintiff requested a renewal of Zantac, Excedrin, and Bentyl medications on October 23,

2018, and the Excedrin was renewed on October 28, 2018. (Id., p. 4) She saw Hutchinson on

October 30, 2018, and denied constipation or diarrhea, and Hutchinson noted that the prior week’s

x-ray was negative for free air, obstruction, or constipation. (Id.) Hutchinson also noted Plaintiff’s

complaint of left side pain with palpation, no distention, and no palpable mass, and witnessed a

small amount of dark blood at the opening of the rectum and about 1 cm of the rectum protruding

with bearing down. (Id.) Upon a digital exam, the rectal tone was noted as good, with no palpable

mass. (Id.) When Plaintiff again requested Excedrin and Bentyl, Hutchinson noted that Plaintiff

was scheduled for a G.I. appointment the next week, could not take Zofran (anti-nausea), and had

just finished a round of antibiotics. (Id.) Hutchinson then prescribed Zantac to treat heartburn,

ulcers, and Gastroesophageal reflux disease (GERD). (Id.)

       Plaintiff reported to the infirmary on October 31, 2018 with a report of vomiting blood; a

sample of the vomitus was tested and found to be negative for blood. (Id.) Dr. Laryea saw Plaintiff

on November 1, 2018 for a complaint of rectal bleeding, prolapse, and falling off. (Id.) He noted

blood stains in the perennial area upon bearing down, minimal prolapse of tissue with good


                                                  5
         Case 1:19-cv-00105-JTK Document 65 Filed 03/04/21 Page 6 of 11




sphincter tone, and no palpable masses. (Id.) A rigid proctoscopy test showed streaks of blood but

no source of bleeding and an anoscopy showed non-bleeding hemorrhoids. (Id.) Dr. Laryea

recommended a colonoscopy to evaluate the source of bleeding and noted a normal hemoglobin,

hematocrit, and white blood cell count. (Id., pp. 4-5)

        Hughes saw Plaintiff on November 2, 2018, after her return from the surgeon and discussed

the plan for the colonoscopy. (Id. ) He prescribed Tylenol #3 for pain and mag-AL for nausea, and

noted that he could not prescribe Zofran for nausea while she took Effexor. (Id., p. 5) That night,

Plaintiff complained of chest pain and vomiting, but refused Hughes’ verbal order for a Vistaril

injection for the nausea. (Id.) Hughes noted that the colonoscopy was scheduled for November 19,

2018, and on November 3, Hughes prescribed Hydroxyzine for anxiety, nausea, and vomiting.

(Id.)

        Hughes saw Plaintiff at sick call on November 12, 2018, for a complaint of rectal pain.

(Id.) He examined her, noted no distention, good bowel sounds, some tenderness on palpation, but

no response of pain when pressing down. (Id.) He also noted an area of mucosa which appeared to

be bleeding and told her to follow up after her colonoscopy. (Id.) He prescribed Vistaril by mouth

to help with nausea and vomiting and continued the Tylenol #3 prescription for pain. (Id.) He

performed a record review on November 15, 2018, and noted that the colonoscopy was scheduled

for November 19, 2018, and should not be changed or cancelled without Dr. Laryea’s consent,

since it was necessary to know how to care for Plaintiff’s gastrointestinal tract. (Id., pp. 5-6)

        Dr. Laryea performed the colonoscopy on November 19, 2018, and noted that it was

normal, no bleeding source was identified, and no reoccurrence of the rectal prolapse. (Id., p. 6)

He recommended a colonoscopy in ten years and a high-fiber diet. (Id.)


                                                  6
         Case 1:19-cv-00105-JTK Document 65 Filed 03/04/21 Page 7 of 11




              4) Hughes’ and Hutchinson’s treatment of Plaintiff re: EGD and colonoscopy

referrals from March 20, 2019 – June 17, 2019.

       Hughes saw Plaintiff for follow-up relating to a spinal x-ray on March 20, 2019, and she

complained of chronic vomiting after eating. (Id.) He prepared a consultation request for her to

receive an evaluation for an EGD (a scope of the esophagus, stomach, and beginning of the small

intestine). (Id., pp. 6-7) He saw her again on April 11, 2019 and prescribed a nausea medication

for two days, noting that the EGD consult was pending with Dr. Lambert. (Id., p. 7) He also

instructed that Dr. Pate see her the next day for the EGD consult and possibly to perform the

colonoscopy evaluation, but Pate would not agree to see Plaintiff due to a pending lawsuit. (Id.)

On April 13, 2019, Plaintiff complained of vomiting, and Hughes gave a verbal order for a stat

injection of Phenergan. (Id.) He saw her again on April 17, 2019 for stomach complaints and noted

no distention, good bowel sounds, no masses or abnormal enlargement or pinpoint tenderness. (Id.)

He ordered labs and noted a pending consultation. (Id.)

       Plaintiff complained on April 24, 2019 of stomach pain and Hutchinson gave a voice order

for sucralfate (to treat or prevent ulcers) and to discontinue the pain reliever. (Id.) Hughes

prescribed Acetaminophen and pain reliever plus on May 1, 2019 for other conditions. (Id., pp. 7-

8) Dr. Lambert, a general surgeon, evaluated Plaintiff on May 30, 2019 and recommended an

endoscopy. (Id., p. 8) Hughes saw Plaintiff on June 6, 2019 for complaints of left quadrant pain

and ordered a CBC and noted a pending colonoscopy consult. (Id.) The next day he entered a

consultation request for the EGD recommended by Dr. Lambert, and noted that both the EGD and

a colonoscopy should be performed on the same day. (Id.)

              5) Hughes’ and Hutchinson’s treatment of Plaintiff for nausea and vomiting


                                                7
         Case 1:19-cv-00105-JTK Document 65 Filed 03/04/21 Page 8 of 11




on April 11, 2019, and April 13, 2019.

       Vowell found no reference in Plaintiff’s medical records regarding treatment by

Hutchinson for Plaintiff’s nausea and vomiting April 11-13, 2019. (Id.) Hughes saw her on April

11, 2019, and prescribed an appropriate medication and then ordered an injection of Phenergan on

April 13, 2019. (Id.)

               6) Hughes’ treatment of Plaintiff on June 25, 2019 regarding the EGD biopsy

results and rescheduling a colonoscopy consult.

       Plaintiff underwent the endoscopy on June 24, 2019, and Dr. Lambert found a normal

esophagus, moderate chronic diffuse gastritis and duodenitis. (Id.) The biopsy results revealed

mild chronic gastritis and were negative for H. Pylori. (Id.) Vowell found no record that the

colonoscopy was performed that day. (Id. ) Hughes followed up with Plaintiff to review the results

and noted that the colonoscopy could not be performed because Plaintiff was not sufficiently

prepped, but that it would be rescheduled. (Id.) Hughes noted in the consult request that Plaintiff

had normal blood lab work and no diverticulitis, and the Regional Medical Director found no

medical necessity for the colonoscopy and gave alternative treatment recommendations. (Id.)

       B.      Plaintiff’s Response

       Plaintiff claims that her June 2018 rectal repair surgery failed and that between the time of

surgery and the date of her post-op appointment in July 2018, she wrote many complaints on

Hughes and Hutchinson for failing to provide her with proper medical care. She bled heavily and

her colon hung outside her body. When she tried to explain this at her post-op appointment with

Dr. Laryea, he said she was lying and that Hutchinson told him there was nothing wrong with

Plaintiff except that she sought drugs. When Plaintiff returned to the ADC she persisted in her


                                                8
         Case 1:19-cv-00105-JTK Document 65 Filed 03/04/21 Page 9 of 11




complaints until Hughes examined her and agreed that she should be seen by an outside doctor.

She saw Dr. Pate, who stated that Laryea did a good job, but then he refused to treat her because

she had filed lawsuits against him. She admitted that Dr. Hughes filed consults for colonoscopies

in March and May 2019, but that they were cancelled by Dr. Stieve, the medical administrator.

Plaintiff claims Hughes and Hutchinson should have reported Stieve to a higher official, knowing

that he blocked her needed procedure. Plaintiff also disagreed with Hughes’ decision to prescribe

a different anti-depressant, which did not help her pain, and complained that Hughes restricted the

amount of Excedrin she could take per month.

       C.      Analysis

       To support a claim for an Eighth Amendment violation, Plaintiff must prove that

Defendants acted with deliberate indifference to a serious medical need. Farmer v. Brennan, 511

U.S. 825, 834 (1994). However, even negligence in diagnosing or treating a medical condition

does not constitute a claim of deliberate indifference. Estelle v. Gamble, 429 U.S. 97, 105-06

(1976). Rather, the Aprisoner must show more than negligence, more even than gross negligence,

and mere disagreement with treatment decisions does not rise to the level of a constitutional

violation,” Estate of Rosenberg v. Crandell, 56 F.3d 35, 37 (8th Cir. 1995). See also Smith v.

Marcantonio, 910 F.2d 500, 502 (8th Cir. 1990) (holding that a mere disagreement with a course

of medical treatment is insufficient to state a claim for relief under the Eighth Amendment).

Furthermore, prison physicians are entitled to exercise their medical judgment, and Ado not violate

the Eighth Amendment when, in the exercise of their professional judgment, they refuse to

implement a prisoner=s requested course of treatment.” Long v. Nix, 86 F.3d 761, 765 (8th Cir.

1996). In addition, an inmate who complains that a delay in medical treatment constitutes a


                                                9
        Case 1:19-cv-00105-JTK Document 65 Filed 03/04/21 Page 10 of 11




constitutional violation must provide Averifying medical evidence” in the record to establish the

detrimental effect of the delay, in order to succeed on his claim. Beyerbach v. Sears, 49 F.3d 1324,

1326 (8th Cir. 1995) (overruled in part on other grounds). Finally, A[i]n the face of medical records

indicating that treatment was provided and physician affidavits indicating that the care provided

was adequate, an inmate cannot create a question of fact by merely stating that [he] did not feel

[he] received adequate treatment.” Dulany, 132 F.3d at 1240.

       The medical records show that Plaintiff was continuously treated by Defendants and others

for her colorectal and numerous other medical issues. Plaintiff provides absolutely no evidence

that Defendants acted with deliberate indifference to her serious medical needs or denied her

treatment or medication. Plaintiff’s complaint concerns a disagreement with the Defendants’

actions and medical decisions (mainly the denial of requested pain relievers), and she provides no

evidence that those decisions were more than negligent. As noted above, a mere disagreement with

a treatment decision does not rise to the level of a constitutional violation. Estate of Rosenberg v.

Crandell, 56 F.3d at 37. Therefore, absent any additional evidence to show that Defendants acted

with deliberate and reckless disregard for Plaintiff’s health and safety, the Court finds as a matter

of law that Plaintiff fails to support an Eighth Amendment claim for relief.

III.   Conclusion

       IT IS, THEREFORE, ORDERED that:

       1.   Defendants’ Motion for Summary Judgment (Doc. No. 58) is GRANTED.

       2. Plaintiff’s Complaint is DISMISSED with prejudice.

       An appropriate Judgment shall accompany this Memorandum and Order.




                                                 10
 Case 1:19-cv-00105-JTK Document 65 Filed 03/04/21 Page 11 of 11




IT IS SO ORDERED this 4th day of March, 2021.




                                 _________________________________
                                 JEROME T. KEARNEY
                                 UNITED STATES MAGISTRATE JUDGE




                                    11
